Citation Nr: 1023673	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  03-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for Raynaud's 
syndrome, currently rated 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to 
November 1998.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied entitlement to a rating in excess of 40 percent for 
Raynaud's syndrome and denied entitlement to a TDIU.

In June 2004 and February 2008, the Board remanded these 
matters for further development.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Raynaud's syndrome is manifested by two or more digital 
ulcers and a history of characteristic attacks without 
amputation of any digits.


CONCLUSION OF LAW

The criteria for a 60 percent rating for Raynaud's syndrome 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, 
Diagnostic Code (DC) 7117 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a letter dated in June 2004, the RO notified the Veteran 
of the evidence needed to substantiate her claim for an 
increased rating for Raynaud's syndrome.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist her in obtaining 
and the evidence it was expected that she would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2004 
letter complied with this requirement.

The Veteran has substantiated her status as a Veteran.  She 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of her claim, in a February 2008 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA, in increased 
ratings claims, to provide notice of alternative diagnostic 
codes or potential daily life evidence.  Vazquez-Flores, 580 
F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. 
§ 5103(a) notice need not be Veteran specific, and that while 
impairment in activities of daily life may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.

Nevertheless, a November 2008 letter notified the Veteran 
that VA would consider evidence of the impact of her 
condition upon daily life.

The June 2004 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  She 
was notified that medical or lay evidence could be submitted 
to substantiate her increased rating claim and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which her disability had worsened.  

The February 2008 letter explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  

There was a timing deficiency in that the June 2004 and 
February 2008 letters were provided after the initial 
adjudication of the claims.  This timing deficiency was cured 
by readjudication of the claims in February 2005 and March 
2010 supplemental statements of the case, respectively.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to her claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA 
examinations for Raynaud's syndrome.  

When a claimant's medical history indicates that her 
condition undergoes periods of remission and recurrence, VA 
is required to provide a medical examination during the 
period of recurrence in order to provide a proper disability 
rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison 
the Court found that an examination during the remission 
phase of the condition did not "accurately reflect the 
elements of the present disability."  Id. 
 
The Veteran has reported that reported and her medical 
records indicate that the symptoms of her Raynaud's syndrome 
improve and worsen.  The January 2010 VA examination was 
apparently conducted during a period of exacerbation.  Thus, 
the examination is adequate. 

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Raynaud's syndrome is rated under 38 C.F.R. § 4.104, DC 7117.  
Under DC 7117, a 40 percent rating is warranted for 
characteristic attacks occurring at least daily.  A 60 
percent rating is warranted for two or more digital ulcers 
and a history of characteristic attacks.  A 100 percent 
rating is warranted for two or more digital ulcers plus 
autoamputation of one or more digits and a history of 
characteristic attacks.  38 C.F.R. § 4.104, DC 7117.

A note to DC 7117 provides that characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  The ratings under DC 7117 are for 
the disease as a whole, regardless of the number of 
extremities involved or whether the nose or ears are 
involved. 

A September 2001 VA examination report reveals that the 
Veteran reported that ever since service her fingers became 
constantly cold, blue, stiff, and swollen.  She also had 
pain, throbbing, and stiffness in her hands.  Such symptoms 
became worse with cold weather and stress.  Her toes 
occasionally became numb, cold, and swollen, which limited 
her ambulation.  It was difficult for her to perform 
activities of daily living such as combing her hair and 
brushing her teeth.  She was unable to drive because of her 
symptoms.  The symptoms occurred constantly on a daily basis, 
were aggravated by cold weather and stress, and were 
alleviated by time.  Her functional level was affected in 
that the condition caused temporary paralysis of her fingers.

Examination revealed that all of the Veteran's fingers were 
cold, cyanotic, and had edema.  There was limited range of 
motion due to stiffness of the finger joints.  She was 
diagnosed as having severe Raynaud's syndrome.  The 
disability significantly affected her activities of daily 
living and she was unable to take care of herself, do any 
type of housework, or participate in activities outside of 
the house when she experienced symptoms.

A July 2002 VA examination report indicates that the Veteran 
reported severe symptoms of Raynaud's syndrome.  She had 
angioneurotic edema every 2 to 3 days which affected her 
hands, feet, ankles, knees, back, head and arthroneuralgia of 
the hands, feet, back, and neck.  The symptoms lasted for 
hours and occurred frequently.  There were sequential color 
changes of her fingers and toes with pain and numbness and 
such symptoms were especially bad when it was cold or when 
she was exposed to air conditioning.  She took medication to 
stimulate blood flow.  The condition prevented her from 
performing any type of exercise or exertion.

Examination revealed that the Veteran was poorly nourished 
and appeared chronically ill.  Her hands and feet were 
equally cold bilaterally.  There was no blanching, redness, 
cyanosis, or evidence of ulceration or amputation.  There was 
no evidence of angioneurotic edema.  The skin temperature was 
low in her hands and feet, but there was normal color.  
Peripheral pulses were normal bilaterally.

VA treatment records dated in September and October 2002 
indicate that the Veteran reported that the tips of her 
fingers turned pale and then blue/purple due to cold and 
stress and that they would return to a red color when blood 
would begin to flow.  She also had pain in her hands and 
fingers and reported symptoms in her feet.  Examinations 
revealed cold and purple finger tips, with no noted capillary 
changes or ulcerations.  She was diagnosed as having 
Raynaud's syndrome.

In a January 2003 letter, the Veteran stated that when she 
was asked to perform tasks that involved more than 
approximately 1 hour of continuing work, ulcers would appear 
on her hands and fingers.  Ulcers were present when she was 
examined by Navy physicians in the Great Lakes and they 
continued to appear at the time of the January 2003 letter.

VA treatment records dated from June 2003 to December 2003 
indicate that the Veteran reported that she experienced more 
color changes with colder weather and had no digital ulcers.  
Examinations revealed purple and cool fingertips with 2+ 
pulses, faint erythema past the distal interphalangeal 
joints, a tapering of the fingertips, peripheral capillary 
drop out, and no distal pits or ulcerations.

A September 2004 VA rheumatology clinic note reveals that the 
Veteran reported that her Raynaud's syndrome was getting 
worse.  There were exacerbations of bluish color change in 
her digits with significant pain on a daily basis.  She 
denied any ulcerations.  She found it more difficult to 
perform daily tasks, especially in the morning when she got 
dressed.  She did not use gloves to cover her hands during 
warmer months and saved them for when it was really cold.  

Examination of the skin revealed a significant bluish color 
change from all proximal interphalangeal joints to the 
fingertips.  The fingers were white and very cool on both 
hands and no rashes were apparent.  A diagnosis of Raynaud's 
syndrome was provided and the physician who conducted the 
examination noted that if the Veteran's symptoms continued to 
evolve she would no doubt develop ulcerations over her 
fingertips and would have more problems with performing daily 
tasks.

VA treatment records dated in February 2007 reveal that the 
Veteran reported that she had worsening pain in both hands 
and slightly damaged skin of the fingers secondary to 
Raynaud's syndrome.  She also had skin color changes and her 
fingers were infected and showed evidence of vascular 
insufficiency.  Examinations of the extremities revealed that 
the skin of all the fingers was extremely red, that the 
fingers were necrotic, and that there were blackish areas 
around the nails.  The hands were slightly cold and pulses 
were good in both forearms.

VA treatment records dated in March 2007 and a March 2007 VA 
discharge summary indicate that the Veteran reported that her 
fingers had become progressively bluer over the previous 
month and that the discoloration progressed to involve most 
of the pad.  She also had increased pain of the fingertips 
and more difficulty with her toes.  Examinations revealed 
blue fingertips and feet. 

The Veteran was hospitalized for 7 days for evaluation and 
management of severe Raynaud's crisis and ulceration of the 
left index finger.  She reported that the ulcer had been 
present for approximately one month.  On admission she had a 
bluish discoloration of the first three digits of her hands 
bilaterally as well as a milder discoloration of her toes.  
There was also evidence of eschar formation over the lateral 
aspect of her left index finger.  There was a necrotic ulcer 
with no drainage, but with sloughing of the surrounding skin.  
This was felt to be a severe manifestation of Raynaud's 
syndrome.  Her hands were warmed with hot packs and she 
demonstrated marked improvement within the first 24 hours of 
admission.  Her left index finger did not appear infected, 
but rather necrotic from long-standing cyanosis.

An October 2007 VA primary care treatment note reveals that 
the Veteran reported a flare up in her finger pain and skin 
breakdown over the previous month due to a change in weather.  
Significant finger pain interfered with activities.  
Examination revealed that the Veteran was in mild distress 
and held her hands stiff due to finger pain.  She grasped 
papers using her wrists and was unable to scratch her nose.  
There were healing areas on her fingers, with no evidence of 
infection.  All 10 digits had a bluish color and were tender.  
A diagnosis of severe Raynaud's syndrome, with worsening 
symptoms, was provided.

An October 2008 VA examination report reveals that Raynaud's 
syndrome affected the Veteran's upper and lower extremity 
digits bilaterally.  There was no auto-amputation and no 
ulcerations.  Her hands were curled in and she could not 
tolerate a fully opened or closed grip.  Both hands were cold 
to the touch and painful to palpation, there was periungual 
telangiectasias of the hands bilaterally, and range of motion 
testing was not possible.  All digits were blue except for 
the tips of the small fingers bilaterally, and the right 
index finger and thumb were especially densely blue.  All 
digits demonstrated tapering associated with soft tissue 
loss.  The Veteran was diagnosed as having severe Raynaud's 
syndrome.  Exercise or exertion of her hands was precluded 
when she had flares and the condition was problematic on many 
to most other days.

A December 2008 VA telephone encounter note indicates that 
the Veteran reported that she had poor circulation, numbness 
in her hands, and that there were ulcers on her fingertips.

A March 2009 VA primary care treatment note reveals that the 
Veteran reported a flare up of finger pain and skin breakdown 
over the previous several months.  Examination revealed that 
the hands were very stiff due to finger pain and that there 
were healing areas on the fingers, with no evidence of 
infection.  There was a bluish color to all 10 digits and all 
fingers were non-tender.

An August 2009 VA telephone encounter note indicates that the 
Veteran reported tingling and numbness in her hands.  Her 
fingers became blue and there was an ulcer on one of her 
fingers.

VA rheumatology treatment notes dated in August and October 
2009 indicate that the Veteran reported worsening hand 
discoloration and pain over the previous 2 months.  There was 
numbness and tingling in the right hand from the wrist to the 
fingertips.  The right hand was weak and she occasionally 
dropped things.  She reported that she may have been 
developing new ulcers over the right and left middle fingers 
and that they were painful.  Examination of the skin revealed 
that all digits from the proximal interphalangeal joints to 
the tips of the fingers were cool with acrocyanosis and that 
the feet were cool.  There was no digital ulceration; however 
there was periungual teleangiectasias with dropout.

A January 2010 VA examination report reveals that the Veteran 
reported a history of chronic Raynaud's syndrome with severe 
flares associated with cold and stress.  The Veteran was 
experiencing a flare at the time of the examination and had 
severe pain for the previous 1 to 2 days.  She experienced 
approximately 9 to 12 episodes during the previous year, with 
each episode lasting 1 to 2 weeks.  One episode lasted for 1 
month.  Flares were associated with color changes, pain, 
stiffness, and contractures.  The disease had become 
progressively worse.  She reported that her fingers were 
tender to touch and that the fingertips sometimes became 
hard.  Skin color varied from blue to red and there was a 
history of skin breakdown (an ulcer) on the right index 
finger.

Examination revealed that both hands had bluish fingertips 
beginning at the distal interphalangeal joints and radiating 
distally.  Both the palmar and volar surfaces were involved.  
Both index fingers were very cold to touch.  Both long 
fingers were cold to a lesser degree and the ring fingers 
were red.  The right hand was cool to touch and the left hand 
appeared normal.  Examination of the extremities revealed 
that peripheral pulses were normal, the feet were cool to 
touch, and there were no skin abnormalities.  A diagnosis of 
severe Raynaud's syndrome was provided.

The above evidence reveals that the Veteran's symptoms 
associated with Raynaud's syndrome more closely approximate 
the criteria for a 60 percent rating under DC 7117.  She has 
consistently reported and been treated for characteristic 
attacks of Raynaud's syndrome consisting of symptoms such as 
pain, stiffness, numbness, and color changes of her hands and 
feet.  In the January 2003 letter she reported that she 
developed ulcers on her hands and fingers when she performed 
tasks that involved more than approximately 1 hour of 
continuing work and that this condition had occurred ever 
since her time in the military.  

The Veteran's VA treatment records dated in February 2007 
indicate that she reported slightly damaged skin of the 
fingers secondary to Raynaud's syndrome and that examinations 
revealed that the skin of all the fingers was extremely red, 
that the fingers were necrotic, and that there were blackish 
areas around the nails.  She was hospitalized in March 2007 
for treatment of an ulceration of the left index finger and 
she reported that the ulcer had been present for 
approximately one month.  The October 2007 VA primary care 
treatment note reveals that the Veteran reported a flare up 
in her finger pain and skin breakdown over the previous month 
and that examination revealed that there were healing areas 
on her fingers.  She reported that there were ulcers on her 
fingertips in December 2008, healing areas on her fingers 
were noted during the March 2009 VA primary care examination, 
and she reported an ulcer on one of her fingers in August 
2009.

Overall, the medical evidence reveals that the Veteran has 
been treated for daily characteristic attacks of Raynaud's 
syndrome and was treated for an ulcer on the left index 
finger in March 2007.  Although there is no other medical 
evidence of digital ulcers due to Raynaud's syndrome, she has 
reported ulcers on other fingers on various occasions and she 
is competent to report such observable symptoms of her 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  Furthermore, several examinations have 
revealed damaged/healing skin on other fingers.  

The Veteran is not, however, entitled to a 100 disability 
rating for Raynaud's syndrome because there is no evidence of 
autoamputation of one or more digits.  38 C.F.R. § 4.104, DC 
7117; see Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding 
that where a higher rating lists all the criteria for the 
lower rating and additional criteria for the increase, the 
criteria are conjunctive and must all be shown before an 
increase is warranted).  As the Veteran is competent to 
report observable symptoms of her disability, such as digital 
ulcers, the medical evidence reveals a history of an ulcer on 
the left index finger with skin damage on other fingers, and 
resolving reasonable doubt in favor of the Veteran, the Board 
finds that a 60 percent rating, but no higher, for Raynaud's 
syndrome is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 4.7, 4.104, DC 7117.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

On several occasions, the Veteran has reported that the 
symptoms of Raynaud's syndrome have interfered with her 
employment.  For example, in a December 2008 written 
statement (VA Form 21-4138), the Veteran stated that she was 
unable to keep a job because the type of work that she was 
involved in required her to take care of babies and young 
children and she was unable to perform such duties due to 
pain and weakness in her hands.  Also, during the January 
2010 VA examination she reported that she had an increased 
intensity of flares of symptoms related to her disability and 
that such flares resulted in a greater level of absenteeism 
from work and more difficulties with manual dexterity, 
strength, and prolonged standing.  The Veteran's statements 
raise the question of entitlement to an extraschedular 
rating. The symptoms of her disability are pain, stiffness, 
numbness, swelling, color changes, and coldness in her hands 
and feet as well as ulcers on her hands and fingers.  These 
symptoms are contemplated by the rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 60 percent rating for Raynaud's syndrome is 
granted.



REMAND

In a March 2007 written statement (VA Form 21-4138), the 
Veteran raised the issue of entitlement to an increased 
rating for fibromyalgia.  This claim has not yet been 
adjudicated and is inextricably intertwined with the issue of 
entitlement to a TDIU.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Holland v. Brown, 6 Vet. App. 443m 446 
(1994) (a TDIU claim premised on a specific disability, is 
inextricably intertwined with a claim for an increased rating 
for the same disability). 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for an increased 
rating for fibromyalgia.  This issue 
should not be certified to the Board, 
unless the Veteran perfects an appeal with 
a timely notice of disagreement and 
substantive appeal.

2.  If entitlement to a TDIU remains the 
denied, the AOJ should issue a 
supplemental statement of the case.  The 
case should then be returned to the Board, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


